DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 30 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,769,477 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s response, filed 30 June 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claims 3 and 8, they are acknowledged and made of record.
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the specification, the amended language has overcome the objection to the abstract of the previous Office action, and the respective objection has been withdrawn.
In response to the filed replacement drawings, the replacement drawings has obviated the objection to the drawings of the previous Office action, and the respective objection has been withdrawn.

In response to the terminal disclaimer, filed on 30 June 2022, the approved terminal disclaimer has obviated the respective double patenting rejections of the previous Office action, and the rejections have been withdrawn.
Amendments to the independent claims 1 and 6 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claims 11 and 12, they are acknowledged and made of record.

Response to Arguments
Applicant's arguments filed  30 June 2022 have been fully considered but they are not persuasive.
In response to Applicant’s remarks on p. 8-10 of Applicant’s reply, that the combined teachings of Yang, Masutani, and Trentin do not teach or suggests the noted claimed subject matter of claims 1 and 4, the Examiner respectfully disagrees. 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
In regards to Applicant’s arguments that the combined teachings of Yang, Masutani, and Trentin fail to teach or suggest the claimed erosion formula of amended claim 1, the combined teachings of Yang and Masutani are relied upon to suggest performing equivalent mathematical operations to the claimed erosion formula.
Yang is relied upon to teach a method for automatic extraction of a centerline of coronary arteries from coronary computed tomographic angiography (CCTA) images, which involves performing a 3D morphological opening operation to generate a 3D segmentation of the aorta, where the morphological opening is performed on the image data using a spherical kernel to generate the 3D segmentation of the aorta (see Yang sect. Aorta and ostium detection). 
Masutani is relied upon to teach in a related and pertinent technique of performing morphological opening in 3D vascular segmentation and bifurcation structure extraction, where morphological opening is performed by performing erosion upon a shape by a kernel and then performing dilation using the kernel (see Masutani sect. 3. Mathematical morphology in bounded space).
The combined teachings of Yang and Masutani would suggest to one of ordinary skill in the art to perform the morphological opening operation, as suggested by Yang, by performing successive erosion and dilation operations using a kernel, as suggested by Masutani, to predictably result in implementing the 3D morphological opening operations by performing erosion operation using the spherical kernel and then dilation operation using the spherical kernel, successively, to generate the 3D segmentation of the aorta. Thus, the combined teachings of Yang and Masutani suggests performing the morphological opening operation which describes equivalent mathematical operations and provides for the broadest reasonable interpretation of the claimed formula:                         
                            
                                
                                    I
                                
                                
                                    '
                                
                            
                            =
                            I
                            ∘
                            K
                            r
                            =
                            
                                
                                    ⊖
                                    K
                                    r
                                
                            
                            ⊕
                            K
                            r
                        
                    .

In regards to Applicant’s arguments that the combined teachings of Yang, Masutani, and Trentin fail to teach or suggest that the aortic center position and aortic radius were determined based on the last slice and a distance between the aorta center positions of the current plane of section image and the preceding plane of section image is greater than a preset deviation value, the Examiner respectfully disagrees.
Examiner notes that the broadest reasonable interpretation, in light of the specification, for the term “last slice” is understood to include a current slice acquired (see specification p. 6, ln. 3-6, “the current plane of section image is determined as the last slice of plane of section image, and the aorta center position C(n) and the aortic radius Ro(n) in the last slice of plane of section image are acquired.”)
Yang is relied upon to further teach that the ascending aorta is segmented based on a Hough circle transform in the first several axial slices, and the estimated center and radius are used for the initialization of the aorta detection in the next axial section, and the aorta detection is performed slice by slice until the distance of the circle centers between two successive slices is larger than a threshold (see Yang sect. Aorta and ostium detection).
As the circle center and radius of a current slice used for detecting the aorta is understood to be computed for each slice to perform the slice by slice aorta detection of Yang, the circle center and radius of a current slice provides for the broadest reasonable interpretation of the claimed aortic center position and aortic radius in the last slice of the plane of section image. Thus, Yang’s teaching for performing the aorta detection slice by slice until the distance of the circle centers between two successive slices is larger than a threshold provides for the broadest reasonable interpretation of the claimed “distance between the aorta center positions of the current plane of section image and the preceding plane of section image is greater than a preset deviation value”.

	In regards to Applicant’s arguments that the combined teachings of Yang, Masutani, and Trentin fail to teach or suggest “combining the first ascending aorta structure with the structure mask and the binarized sphere structure” and failure to identify “first ascending aorta structure with the structure mask I”, “binarized sphere structure”, and “second ascending aorta structure”, the Examiner respectfully disagrees. 
	Yang is further relied upon to teach that the center and radius of the aorta is estimated in the detected aorta circle regions when segmenting the aorta (see Yang sect. Aorta and ostium detection).
	Trentin is relied upon to teach a known technique of analyzing the geometry of a segmented 3D model of the aorta, where the centerline of a segmented 3D model of the aorta is computed and that each centerline point is associated to the radius of the maximum inscribed sphere defined in that point and that a tube can be constructed around each centerline build from the envelope of maximum inscribed spheres (see Trentin sect. II. C. Geometric analysis).
	The combined teachings Yang, Masutani, and Trentin would suggest to one of ordinary skill in the art to analyze the segmented 3D aorta to compute the centerline of the aorta model where the centerline points are associated with maximum spheres inscribed by the segmented 3D model and that a tube can be constructed around each centerline from the envelope of the maximum inscribed spheres to generate a reconstructed model of the aorta, where a maximum inscribed sphere is understood to be a sphere with a maximum radius that can be inscribed within the corresponding segmented aortic section area at that point.
Here, the segmented 3D aorta of Yang and Masutani corresponds to a first ascending aorta structure with the structure mask, the maximum inscribed spheres and tube constructed from the envelope of maximum inscribed spheres suggested by Trentin corresponds to a binarized sphere structure and the second ascending aorta structure. 
Thus, the combined teachings of Yang, Masutani, and Trentin provide for the broadest reasonable interpretation for the claimed features of “synthesizing a second ascending aorta structure by combining the first ascending aorta structure with the structure mask and the binarized sphere structure”.

In regards to Applicant’s arguments that the combined teachings of Yang, Masutani, and Trentin fail to teach or suggest the claimed formula of synthesizing a second ascending aorta structure of claim 4, the combined teachings of Yang and Trentin are relied upon to suggest performing equivalent mathematical operations to the claimed formula.
Yang is relied upon to teach performing a 3D morphological opening operation, where a spherical kernel is applied, to generate the 3D segmentation of the aorta, and that the ascending aorta is segmented based on a Hough circle transform in the first several axial slices, and the estimated center and radius are used for the initialization of the aorta detection in the next axial section (see Yang sect. Aorta and ostium detection). 
Trentin is further relied upon to teach that the centerline of a segmented 3D model of the aorta is computed and that each centerline point is associated to the radius of the maximum inscribed sphere defined at that centerline point and that a tube can be constructed around each centerline from the envelope of the maximum inscribed spheres (see Trentin sect. II. C. Geometric analysis).
As the combined teachings suggest the reconstructed tube model is built from the maximum inscribed spheres along the centerline points of the aorta, that the spheres centered along the centerline points of the detected aorta are inscribed by the 3D segmented aorta model, which would be equivalent to the union of a sphere centered along the centerline points, and that the set of spheres along the centerline inscribed by the 3D segmentation of the aorta are equivalent to being a set intersected with the 3d segmentation of the aorta. 
Thus, the combined teachings of Yang and Trentin suggests performing a tube model reconstruction built from maximum inscribed spheres along the centerline points of the aorta, which describes equivalent mathematical operations and provides for the broadest reasonable interpretation of the claim 4 formula for synthesizing the second ascending aorta structure.

Applicant’s remaining arguments with respect to new claims 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a structure mask acquiring unit”, “a slice-by-slice transformation unit”, “a synthesizing unit”, and “a structure mask acquiring subunit” in claims 6-7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Amended claims 1 and 6 are objected to because of the following informalities: 
Amended claims 1 and 6 recite, “… an image data I …” and “… then the dilation operation I is performed …”, where the “I” reference character appears to reference both the “image data” and “the dilation operation”, which is assumed to be a typographical error and that “I” is intended to reference the “image data”.
Amended claims 1 and 6 further recite, “            
                
                    
                        I
                    
                    
                        '
                    
                
                =
                I
                ∘
                K
                r
                =
                
                    
                        ⊖
                        K
                        r
                    
                
                ⊕
                K
                r
            
        ”, which the “I” variable appears to be missing on the furthest right hand expression, i.e. “            
                
                    
                        ⊖
                        K
                        r
                    
                
                ⊕
                K
                r
            
        ”, and “            
                
                    
                        I
                        ⊖
                        K
                        r
                    
                
                ⊕
                K
                r
            
        ” is assumed to be intended to coincide with recited claim limitations, i.e. “the erosion operation is performed on the image data I firstly via the preset structural element Kr and then the dilation operation I is performed via the preset structural element Kr to obtain the structure mask I’”. 
Amended claim 6 recites a typographical error in the limitation beginning with “a structure mask acquiring unit…”, where “eros10n operation” is assumed to be intended as “erosion operation” .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Automatic centerline extraction of coronary arteries in coronary computed tomographic angiography”), herein Yang, in view of Masutani et al. (“Vascular Shape Segmentation and Structure Extraction Using a Shape-Based Region-Growing Model”), herein Masutani, and Trentin et al. (“An automatic tool for thoracic aorta segmentation and 3D geometric analysis”), herein Trentin.
Regarding claim 1, Yang discloses a method for extracting a cardiovascular vessel from a CTA image, wherein the method comprises the following steps: 
performing a first operation on an image data I successively via a preset structural element Kr to obtain a structure mask I’ (see Yang sect. Aorta and ostium detection, where a 3D morphological opening operator using a spherical kernel is applied to generate the 3D segmentation of the aorta), said image data I is a coronary angiography image after down-sampling processing (see Yang sect. Pre-processing, where the CCTA images are downsampled to acquire isotropic volumes), and said structural mask I’ is a structure excluding lung region (see Yang sect. Pre-processing, where the pulmonary regions are removed; and see Yang sect. Aorta and ostium detection, where the a segmentation of the aorta is generated); 
performing a slice-by-slice transformation on the plane of section images of the structural mask I’ to acquire the first ascending aortic structure in the structural mask, and acquiring an aortic center position and an aortic radius in the last slice of the plane of section image of said structural mask I’ when a distance between the aorta center positions of the current plane of section image and the preceding plane of section image is greater than a preset deviation value (see Yang sect. Aorta and ostium detection, where the ascending aorta is segmented based on a Hough circle transform in the first several axial slices, and the estimated center and radius are used for the initialization of the aorta detection in the next axial section, and the aorta detection is performed slice by slice until the distance of the circle centers between two successive slices is larger than the a threshold, where the circle center and radius of a current slice used for detecting the aorta is understood to provide for the broadest reasonable interpretation of the claimed aortic center position and aortic radius in the last slice of the plane of section image).
Although Yang teaches performing a morphological opening operator on the image data using a spherical kernel to generate the 3D segmentation of the aorta (see Yang sect. Aorta and ostium detection); Yang does not explicitly disclose performing erosion operation and dilation operation on the image data, wherein the erosion operation is performed on the image data I firstly via the preset structural element Kr and then the dilation operation I is performed via the preset structural element Kr to obtain the structure mask I’ with a calculation formula expressed as:                         
                            
                                
                                    I
                                
                                
                                    '
                                
                            
                            =
                            I
                            ∘
                            K
                            r
                            =
                            
                                
                                    ⊖
                                    K
                                    r
                                
                            
                            ⊕
                            K
                            r
                        
                    .
Masutani teaches in a related and pertinent approach for 3D vascular segmentation and bifurcation structure extraction (see Masutani Abstract), where morphological opening is performed by performing erosion upon a shape by a kernel and then performing dilation using the kernel (see Masutani sect. 3. Mathematical morphology in bounded space).
At the time of filing, one of ordinary skill in the art would have found it obvious to use the teachings of Masutani in the teachings of Yang, such that the morphological opening operation taught by Yang is implemented as successive erosion and dilation operations using the spherical kernel to generate the 3D segmentation of the aorta. This modification is rationalized as a use of a known technique to improve a similar method in the same way. In this instance, Yang teaches a base method for automatic extraction of a centerline of coronary arteries from coronary computed tomographic angiography (CCTA) images, which involves performing a 3D morphological opening operation to generate a 3D segmentation of the aorta. Masutani teaches in a comparable method for 3D vascular segmentation, where morphological opening is performed by performing erosion upon a shape by a kernel and then performing dilation using the kernel. One of ordinary skill in the art could have applied Masutani’s known technique in performing morphological opening by performing successive erosion and dilation operations using a kernel in the same way to the method of Yang to predictably result in implementing the 3D morphological opening operations using the spherical kernel as successive erosion and dilation operations using the spherical kernel to generate the 3D segmentation of the aorta, which describes equivalent mathematical operations of the claimed formula:                         
                            
                                
                                    I
                                
                                
                                    '
                                
                            
                            =
                            I
                            ∘
                            K
                            r
                            =
                            
                                
                                    ⊖
                                    K
                                    r
                                
                            
                            ⊕
                            K
                            r
                        
                    . 
Although Yang teaches that the center and radius of the aorta is estimated in the detected aorta circle regions when segmenting the aorta (see Yang sect. Aorta and ostium detection); Yang and Masutani do not explicitly disclose establishing a binarized sphere structure according to the aortic center position and the aortic radius by taking the aortic radius as the radius of the binarized sphere structure, and synthesizing a second ascending aorta structure by combining the first ascending aorta structure with the structure mask and the binarized sphere structure.
Trentin teaches in a related and pertinent tool for thoracic aorta segmentation and geometric analysis of computed tomography angiography images (see Trentin Abstract), where the centerline of a segmented 3D model of the aorta is computed and that each centerline point is associated to the radius of the maximum inscribed sphere defined in that point and that a tube can be constructed around each centerline build from the envelope of maximum inscribed spheres (see Trentin sect. II. C. Geometric analysis). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Trentin to the combined teachings of Yang and Masutani, such that the geometry of the 3D segmentation of the aorta, as taught by Yang and Masutani, is analyzed to compute the centerline of the aorta model which is associated with a maximum inscribed sphere and that a tube can be constructed around each centerline from the envelope of the maximum inscribed spheres. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Yang and Masutani disclose a base method for automatic extraction of a centerline of coronary arteries from coronary computed tomographic angiography (CCTA) images, which involves estimating the center and radius of the aorta in the detected aorta circle regions when segmenting the aorta to generate a 3D segmentation of the aorta. Trentin teaches a known technique of analyzing the geometry of a segmented 3D model of the aorta, where the centerline of a segmented 3D model of the aorta is computed and that each centerline point is associated to the radius of the maximum inscribed sphere defined in that point and that a tube can be constructed around each centerline build from the envelope of maximum inscribed spheres. One of ordinary skill in the art would have recognized that by applying Trentin’s techniques would allow for the method of Yang and Masutani to analyze the segmented 3D aorta to compute the centerline of the aorta model where the centerline points are associated with maximum spheres inscribed by the segmented 3D model and that a tube can be constructed around each centerline from the envelope of the maximum inscribed spheres to generate a reconstructed model of the aorta, where a maximum inscribed sphere is understood to be a sphere with a maximum radius that can be inscribed within the corresponding segmented aortic section area at that point. Here, the segmented 3D aorta of Yang and Masutani corresponds to a first ascending aorta structure with the structure mask, the maximum inscribed spheres and tube constructed from the envelope of maximum inscribed spheres suggested by Trentin corresponds to a binarized sphere structure and the second ascending aorta structure. The combined teachings would thus result in an improved method with the added functionality of analyzing the geometry of the segmented 3D aorta and reconstructing a 3D aorta model.

Regarding claim 2, please see the above rejection of claim 1. Yang, Masutani, and Trentin disclose the method of Claim 1, wherein the step of performing erosion operation and dilation operation on image data successively via a preset structural element Kr to obtain a structure mask comprises: 
taking a sphere of which radius is controlled at a preset volume element as the preset structural element Kr (see Yang sect. Aorta and ostium detection, where a 3D morphological opening operator using a spherical kernel with radius of 6 voxels is applied to generate the 3D segmentation of the aorta), firstly performing erosion operation on the image data I via the preset structural element Kr, and then performing dilation operation on the image data I via the preset structural element Kr to obtain the structure mask (see Masutani sect. 3. Mathematical morphology in bounded space, where morphological opening is performed by performing erosion upon a shape by a kernel and then performing dilation using the kernel).

Regarding claim 4, please see the above rejection of claim 1. Yang, Masutani, and Trentin disclose the method of Claim 1, wherein a calculation formula of synthesizing a second ascending aorta structure by combining the first ascending aorta structure with the structure mask and the binarized sphere structure is:
                
                    
                        
                            A
                        
                        
                            S
                        
                    
                    =
                    (
                    
                        
                            A
                        
                        
                            N
                        
                    
                    ∪
                    
                        
                            S
                            p
                            h
                        
                        
                            X
                        
                    
                    )
                    ∩
                    B
                
            
wherein AS is the second ascending aortic structure, AN is the first ascending aortic structure, SphX is the binarized sphere structure and B is the structural mask (see Yang sect. Aorta and ostium detection, where a 3D morphological opening operator using a spherical kernel is applied to generate the 3D segmentation of the aorta, and that the ascending aorta is segmented based on a Hough circle transform in the first several axial slices, and the estimated center and radius are used for the initialization of the aorta detection in the next axial section; see Trentin sect. II. C. Geometric analysis, where the centerline of a segmented 3D model of the aorta is computed and that each centerline point is associated to the radius of the maximum inscribed sphere defined at that centerline point and that a tube can be constructed around each centerline from the envelope of the maximum inscribed spheres ; where the combined teachings suggest from the reconstructed tube model built from the maximum inscribed spheres along the centerline points of the aorta that spheres centered along the centerline points of the detected aorta are inscribed by the 3D segmented aorta model, which would be equivalent to the union of a sphere centered along the centerline points, and that the set of spheres along the centerline inscribed by the 3D segmentation of the aorta are equivalent to being a set intersected with the 3d segmentation of the aorta, thus suggesting the broadest reasonable interpretation of the claimed formula for synthesizing the second ascending aorta structure).

Regarding claim 5, please see the above rejection of claim 1. Yang, Masutani, and Trentin disclose the method of Claim 1, wherein the method further comprises: 
performing a contrast equalization filtering on the image data I according to the shape of the blood vessel and the strength of blood vessel signal to enhance the coronary arteries (see Yang sect. Improved Frangi’s vesselness filter, where the Frangi’s vesselness filter is calculated at several scales to adapt for different vessel sizes, so the maximum response at the optimal scale is kept), and determining a coronary artery starting position according to the maximum response filtering in the second ascending aorta structure (see Yang sect. Aorta and ostium detection, where the maximum vesselness responses are detected around the aorta region to initialize the ostia of the left and right coronary trees).

Regarding claim 6, it recites an apparatus performing the method of claim 1. Yang, Masutani, and Trentin teach an apparatus performing the method of claim 1. Please see above for detailed claim analysis, with the exception to the following further limitations:
a structure mask acquiring unit, a slice-by-slice transformation unit, and a synthesizing unit (see Yang sect. Abstract and sect. Clinical evaluation, p. 931, where a computer is used in implementing the disclosed teachings)
Please see the above rejection for claim 1, as the rationale to combine the teachings of Yang, Masutani, and Trentin are similar, mutatis mutandis.

Regarding claim 7, see above rejection for claim 6. It is an apparatus claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 7 are similarly rejected.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Masutani, and Trentin as applied to claims 1 and 6 above, and further in view of Lesage et al. (US 2007/0031019), herein Lesage.
Regarding claim 9, please see the above rejection of claim 6. Yang, Masutani, and Trentin do not explicitly disclose the apparatus of Claim 6, wherein the apparatus further comprises:
a processor, and a computer-readable storage medium storing a computer program, the computer program can be executed by the processor to realize the functions of the structure mask acquiring unit, the slice-by-slice transformation unit, and the synthesizing unit.
Lesage teaches in a related and pertinent system and method for segmenting coronary vessels from cardiac images (see Lesage Abstract), where a computer system for implementing disclosed cardiac segmentation comprises a central processing unit (CPU), a memory, such as random access memory (RAM) and read-only memory (ROM), where a routine stored in the memory and executed by the CPU implements the disclosed teachings (see Lesage [0079]-[0080]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Lesage to the combined teachings of Yang, Masutani, and Trentin, such that a computer for implementing the suggested 3D segmentation and analysis of the aorta, as taught by Yang, Masutani, and Trentin, comprises a CPU and memory for storing and executing a computer instruction routine for implementing the suggested teachings of Yang, Masutani, and Trentin. This modification is rationalized as a use of a known technique to improve a similar method in the same way. In this instance, Yang, Masutani, and Trentin disclose a base method for automatic extraction of a centerline of coronary arteries from coronary computed tomographic angiography (CCTA) images, which involves estimating the center and radius of the aorta in the detected aorta circle regions when segmenting the aorta to generate a 3D segmentation of the aorta, and further analyzing the segmented 3D aorta to compute the centerline of the aorta model and generating a reconstructed model of the aorta, where the suggesting teachings are implemented by a computer (see Yang sect. Abstract and sect. Clinical evaluation, p. 931, where a computer is used in implementing the disclosed teachings). Lesage teaches in a comparable system and method for segmenting coronary vessels from cardiac images, where the computer system for implementing the cardiac segmentation comprises a central processing unit (CPU), a memory, such as random access memory (RAM) and read-only memory (ROM), and that a computer instruction routine stored in the memory implements the disclosed teachings by being executed by the CPU. One of ordinary skill in the art could have similarly applied Lesage’s known technique in implementing the disclosed segmentation using a computer system comprising a CPU and memory, where the computer instruction routines are stored and executed by the memory and CPU implement the segmentation in the same way to the teachings of Yang, Masutani, and Trentin to predictably result in implementing the suggested 3D segmentation and analysis of the aorta in the computer by executing corresponding computer instruction routines stored in the memory of the computer and executed by the CPU of the computer. 

Regarding claim 10, it recites a device performing the method of claim 1. Yang, Masutani, Trentin, and Lesage teach a device performing the method of claim 1 (see Yang sect. Abstract and sect. Clinical evaluation, p. 931, where a computer is used in implementing the disclosed teachings; see also above rejection of Claim 1 in view of the combined teachings of Yang, Masutani, and Trentin). Please see above for detailed claim analysis, with the exception to the following further limitations:
a memory, a processor, and a computer program stored in the memory and executable on the processor, wherein the steps of the method of claim 1 are implemented when the computer program is executed by the processor (see Lesage [0079]-[0080], where a computer system for implementing disclosed cardiac segmentation comprises a central processing unit (CPU), a memory, such as random access memory (RAM) and read-only memory (ROM), where a routine stored in the memory and executed by the CPU implements the disclosed teachings).
Please see the above rejection for claim 9, as the rationale to combine the teachings of Yang, Masutani, Trentin, and Lesage are similar, mutatis mutandis.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Masutani, and Trentin as applied to claims 1 and 6 above, and further in view of Elattar et al. (“Automatic segmentation of the aortic root in CT angiography of candidate patients for transcatheter aortic valve implantation”), herein Elattar.
Regarding claim 11, please see the above rejection of claim 1. Yang, Masutani, and Trentin do not explicitly disclose the method of claim 1, wherein after synthesizing a second ascending aorta structure, a second erosion operation is performed via a morphological opening operation so that the supplementary area of an ascending aorta root is obtained, thereby extracting shapes of ascending aorta and root aortic sinus to accurately visualize the second ascending aortic structure.
Elattar teaches in a related and pertinent method automatic segmentation of the aortic root in CT angiography (see Elattar Abstract), where the contours of the aortic root is detected based on thresholding, morphological operators, connected component analysis and fuzzy classifications, in which a subsampled image volume is thresholded to identify structures, and consequently eroded to remove connectivity between neighboring artery structures for connected component analysis to identify separated objects (see Elattar sect. 2.1 Data selection and experiment settings and sect. 2.2 Aortic root localization and centerline estimation). In cases where the connected components data include the aortic arch and descending aorta, the ascending aorta and aortic root are separated from the remaining aorta structure (see Elattar sect. 2.2 Aortic root localization and centerline estimation). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Elattar to the combined teachings of Yang, Masutani, and Trentin, such that a morphological erosion operation is performed upon the generated reconstructed model of the aorta to remove connectivity between neighboring artery structures and identify separate objects with subsequent connected component analysis in which the ascending aorta and aortic root are separated from the remaining aorta structure. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Yang, Masutani, and Trentin disclose a base method for automatic extraction of a centerline of coronary arteries from coronary computed tomographic angiography (CCTA) images, which involves estimating the center and radius of the aorta in the detected aorta circle regions when segmenting the aorta to generate a 3D segmentation of the aorta, and further analyzing the segmented 3D aorta to compute the centerline of the aorta model and generating a reconstructed model of the aorta from the envelope of maximum inscribed spheres associated with the computed centerline. Elattar teaches a known technique for automatic segmentation of the aortic root in CT angiography, where the contours of the aortic root is detected which involves performing a morphological erosion operation upon segmented image volume data to identify separated objects using connected component analysis, in which if the connected components include the aortic arch and descending aorta, the ascending aorta and aortic root are separated from the remaining aorta structure. One of ordinary skill in the art would have recognized that by applying Elattar’s techniques would allow for the method of Yang, Masutani, and Trentin, to further perform a morphological erosion operation, in which Masutani has suggested that the erosion operation is performed using a morphological opening operation, upon the generated reconstructed model of the aorta to remove connectivity between neighboring artery structures and identify separate objects with subsequent connected component analysis in which the ascending aorta and aortic root are separated from the remaining aorta structure, resulting in an improved method with the added functionality of clearly separating and identifying the ascending aorta and aortic root from the remaining reconstructing a 3D aorta model. 

Regarding claim 12, see above rejection for claim 6. It is an apparatus claim reciting similar subject matter as claim 11. Please see above claim 11 for detailed claim analysis as the limitations of claim 12 are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661